DETAILED ACTION
This action is in reply to the submission filed on 9/04/2020.
Claims 1-10 are currently pending and have been examined under the effective filing date of 3/19/2018.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: the claims fall under statutory categories of processes and/or machines.
Step 2A Prong 1: the claims recite: acquire an image including a product; recognize the product and a first pattern or second pattern attached to the product by image analysis; and register the product without changing a price of the product in a case where the first pattern is recognized, and register the product by changing the price of the product in a case where the second pattern is recognized.  Additionally claims 5, 9 and 10 recite: determine whether a predetermined part of the product exists in the image; and issue a notification in a case where the additional information cannot be recognized and the predetermined part of the product does not exist in the image.  These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, specifically fundamental economic principles (including identifying products for sale.) 
Step 2A Prong 2: While the benefits of computing technology applied to methods of organizing human activity are recognized, said judicial exception is not integrated into a practical application because the claims as a whole, looking at the additional elements of: at least one memory configured to store one or more instructions; and at least one processor configured to execute the one or more instructions (claims 1-6), a computer (claims 7 and 9), and a non-transitory storage medium storing a program causing a computer (claims 8 and 10) individually and in combination, merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05f.) These limitations are recited at a high level of generality (i.e. as a general purpose computer performing the claimed abstract ideas) such that it amounts to no more than mere instructions to apply the exception using a general purpose computer component. Therefore, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and the claim is directed to an abstract idea.
Step 2B: Said claims recite additional elements as listed above, which are not sufficient to amount to significantly more than the judicial exception because, as mentioned in Step 2A Prong 2, they use a general purpose computer device and/or computing technologies to perform an abstract idea in such a way that amounts to no more than mere instructions to apply the exception using a general purpose computer component.  Mere instructions to apply an exception using a general purpose computer cannot provide an inventive concept.  Therefore, the claim is not patent eligible. 
Claims 2-4 and 6 serve to narrow the scope of the abstract idea of the independent claims and introduce neither a new abstract idea nor additional limitations that are significantly more/a practical application of an abstract idea. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Suzuki (Pub. No. US 2015/0199589 A1.)
Regarding Claim 1, Suzuki discloses a settlement system comprising: 
at least one memory configured to store one or more instructions; (Suzuki ¶0029; storage device 13 is constituted by a RAM unit, a ROM unit, and a flash memory unit.)
and at least one processor (Suzuki ¶0026; The PC 11 includes a CPU 12,) configured to execute the one or more instructions to: 
acquire an image including a product; (Suzuki ¶0004; utilizes an image acquired by capturing the surface of merchandise on which a data code is printed)
a product; (see ¶0004)
recognize the product and a first pattern or a second pattern attached to the product by image analysis; (Suzuki ¶0080; detection of a moving object from the moving image 221 by the moving object detection unit 203, detection of a barcode from the frame F1 by the data code reading unit 204… detection and recognition of a label image from the frame F1 by the label recognition unit 205)
and register the product without changing a price of the product in a case where the first pattern is recognized, and register the product by changing the price of the product in a case where the second pattern is recognized. (Suzuki ¶0037; efficiently perform price reduction of discount label-attached merchandise)

Regarding Claim 2, Suzuki teaches the settlement system according to claim 1, wherein the processor is further configured to execute the one or more instructions to detect a predetermined part of the product in a display region of the product, analyze a display region of the part, and recognize at least one of the first pattern or the second pattern.  (Suzuki ¶0080; detection of a moving object from the moving image 221 by the moving object detection unit 203, detection of a barcode from the frame F1 by the data code reading unit 204… detection and recognition of a label image from the frame F1 by the label recognition unit 205)

Regarding Claim 3, Suzuki teaches the settlement system according to claim 2, wherein the processor is further configured to execute the one or more instructions to issue a notification to an operator in a case where the predetermined part of the product is not detected. (Suzuki ¶0061; When the second warning condition has been established, the warning unit 210 issues a message or warning tone, and the modification input unit 211 prompts the operator to input a modified recognition result)

Regarding Claim 4, Suzuki teaches the settlement system according to claim 1, wherein the processor is further configured to execute the one or more instructions to recognize the product by an image other than the first pattern and the second pattern.  (Suzuki ¶0081; The moving object detection unit 203 identifies each detected moving object.) Examiner notes this is different than the barcode and label identification in ¶0080.

Claim 5 is rejected on the same basis as claim 1, with the additional limitations of:
and issue a notification in a case where the additional information cannot be recognized and the predetermined part of the product does not exist in the image.  (Suzuki ¶0127; when a moving image that has been detected by the moving object detection unit 203 ceases to be detected, and a label has been detected on the moving object, but no barcode has been detected on this moving image. … In this case, the warning unit 209 outputs a message or warning tone from the loudspeaker 19)

Regarding Claim 6, Suzuki teaches the settlement system according to claim 5, wherein the processor is further configured to execute the one or more instructions to register, in a case where at least one of the recognition of the additional information or the determination that the predetermined part of the product exists in the image is performed, the recognized product. (Suzuki ¶0106; label recognition unit 205 detects and recognizes a label image registered in the label dictionary from the frame F1 by template matching using the label dictionary stored in the label dictionary area 13e of the storage device 13.)

Claim 7 is rejected on the same basis as claim 1 with the additional limitations of: a computer. (Suzuki ¶0026; moving image recognition apparatus 10 is implemented using, e.g., a personal computer (PC) 11.)

Claim 8 is rejected on the same basis as claim 1, with additional limitations of: a non-transitory storage medium storing a program. (Suzuki ¶0029; storage device 13 is constituted by a RAM unit, a ROM unit, and a flash memory unit)

Claim 9 is rejected on the same basis as claim 7, with additional limitations of:
 and performing a notification for confirming the presence or absence of the additional information in a case where the additional information cannot be recognized and the predetermined part of the product does not exist in the image. (Suzuki ¶0062; When the third warning condition has been established, the warning unit 213 issues a message or warning tone, and the modification unit 214 prompts the operator to modify the decoding content)
 
Claim 10 is rejected on the same basis as claim 8, with additional limitations of: 
and perform a notification for confirming the presence or absence of the additional information in a case where the additional information cannot be recognized and the predetermined part of the product does not exist in the image. (Suzuki ¶0062; When the third warning condition has been established, the warning unit 213 issues a message or warning tone, and the modification unit 214 prompts the operator to modify the decoding content)
	
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687                                                                                                                                                                                            
	
	/ALLEN C CHEIN/          Primary Examiner, Art Unit 3687